FILED
                             NOT FOR PUBLICATION
                                                                           MAY 16 2017
                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ERIC MICHAEL STOBIE,                             No.   16-35135

                Plaintiff-Appellant,             D.C. No. 3:15-cv-05539-MAT

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL,** Acting
Commissioner of Social Security,

                Defendant-Appellee.


                     Appeal from the United States District Court
                       for the Western District of Washington
                     Mary A. Theiler, Magistrate Judge, Presiding

                              Submitted May 12, 2017***


Before: NELSON, TROTT and OWENS, Circuit Judges




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **  Nancy A. Berryhill is substituted for her predecessor as Acting
Commissioner of the Social Security Administration. Fed. R. App. P. 43(c)(2).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Eric Stobie appeals the district court’s order affirming the Commissioner of

Social Security’s denial of Stobie’s application for Title II disability insurance

benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo,

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The ALJ’s credibility finding was not impermissibly general. The ALJ

identified the relevant testimony, immediately rejected the testimony as not

credible, discussed the relevant objective medical evidence, and summarized the

two reasons for rejecting the testimony. Brown-Hunter v. Colvin, 806 F.3d 487,

493 (9th Cir. 2015) (“[T]he ALJ must identify what testimony is not credible and

what evidence undermines the claimant’s complaints.” (citation and internal

quotation marks omitted)).

      Nor did the ALJ’s credibility finding impermissibly rely exclusively on a

lack of medical evidence. The ALJ gave two specific and legitimate clear and

convincing reasons for rejecting Stobie’s testimony. First, there was insufficient

objective medical evidence to establish disability during the insured period. Burch

v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“Although lack of medical

evidence cannot form the sole basis for discounting pain testimony, it is a factor

that the ALJ can consider in his credibility analysis.”). Second, Stobie’s subjective

symptom testimony conflicted with the objective medical evidence. Specifically,


                                           2
the medical treatment records from the insured period and the months soon

thereafter demonstrated that Stobie’s symptoms were mild, and Stobie’s treating

physician opined that Stobie could perform sedentary work eight months after his

last insured date. Molina, 674 F.3d at 1113 (the ALJ can reject symptom

testimony that is inconsistent with the objective medical evidence); Ghanim v.

Colvin, 763 F.3d 1154, 1160 (9th Cir. 2014) (treating physician opinions are

entitled to the greatest weight).

      AFFIRMED.




                                         3